Citation Nr: 1219917	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-23 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for the residuals of prostate cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1960 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied a claim for service connection for prostate cancer and its residuals.  

In June 2010, the Veteran testified before the undersigned at Board hearing.  A copy of the transcript has been reviewed and is in the file.  In December 2009, the Veteran testified before a decision review officer at the RO; this transcript has also been reviewed and is in the file.  

In August 2010, the Board remanded this claim so that further development could be undertaken regarding the Veteran's exposure to herbicides.  The Board finds there has been substantial compliance with the remand because this development was completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1. A preponderance of the evidence is against a finding that the Veteran was in the Republic of Viet Nam during active duty or that he was otherwise exposed to herbicides during active duty.  

2. A clear preponderance of the evidence is against a finding that prostate cancer had its onset during or is otherwise related to the Veteran's military service.  



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In an October 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter also informed the Veteran of appropriate notice for the herbicide exposure aspect of his service connection claim.  He was also sent VA's Memorandum for the Record on herbicide use in Thailand during the Vietnam era.  The Veteran has been able to participate effectively in the processing of his claim.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment and personnel records have been associated with the claims file.  All adequately identified and available medical records have been secured.  There has been substantial compliance with the remand; extensive efforts were undertaken to develop this claim.  See Stegall, 11 Vet. App. at 271.  

Great lengths have been taken to secure information to substantiate the Veteran's claim.  In November 2008, a personnel information exchange system (PIES) response regarding whether the Veteran served in Vietnam was inconclusive; documents were furnished to assist in making this determination.  Several Defense Personnel Records Information Retrieval System (DPRIS) requests were made.  A February 2010 negative response indicated the 207th Signal Company unit history was specifically reviewed and herbicide use was not confirmed.  This response stated that available historical records did not document any usage of herbicides in Korat, Thailand, where the Veteran was stationed and stated that the only confirmed use of herbicide was at the Pranburi Military Reservation (not located near any U.S. military installation).  

In December 2010, the AOJ made specific requests to the National Archives and Records Administration (NARA) for any information about perimeter duty in the 55th Signal Company or STRATCOM unit histories for the applicable time period (as explained further below, the M21-1MR states that if there is credible evidence of daily exposure to the air base perimeter herbicide exposure may be conceded).  These unit histories were associated in the file in January 2011 along with a letter from NARA; regular perimeter duty for the Veteran and/or herbicide usage was not confirmed.  A February 2012 response from DPRIS again showed the same.  Another December 2010 PIES response showed no records of exposure to herbicides.  The Board finds that further requests to confirm herbicide usage or perimeter duty would be futile.  

In March 2009, the Veteran sent some flight information about alleged stopovers in Vietnam on his way to and from Thailand in service.  In April 2011, a response from the Joint Service Records Research Center (JSRRC) stated that available historical information does not document the departure or arrival of individual unit members or aircraft flight patterns.  The AOJ contacted Special Collections at the University of Miami Libraries (which contained historical records from the now defunct Pan American (Pan Am) Airways) to see if any information was available about the Veteran's flight to Thailand; the response was negative.  The Veteran sent in what appears to be an email from his son to possibly Continental Airlines but the email does not confirm a flight path.  The Board finds that further requests to attempt to confirm the Veteran's plane stopped in Vietnam while he was in service would be futile.  

The Veteran has not been given a VA examination for his claim for service connection.  A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components.  38 C.F.R. § 3.159(c)(4)(i) (2011).  These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309 and 3.313, manifesting during an applicable presumptive period (provided the claimant has the required service or triggering event to qualify for that presumption); and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2011).  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2011).  

Here, it is undisputed the Veteran has a diagnosis of prostate cancer so (A) above is met.  However, there is no showing of an event, injury or disease in service or a showing that the Veteran has the required service or triggering event to qualify for that presumption under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 and 3.309; part (B) is not shown.  The Board finds that a VA examination is not necessary for this claim.  VA's duty to assist is not invoked where there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the regulation; (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge described the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty would be helpful in establishing the claim.  At this time, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2011).  

If a Veteran was exposed to an herbicide agent during service, certain listed diseases, including prostate cancer, are presumptively service-connected.  38 U.S.C.A. § 1116(b)(1) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(i), 3.309(e) (2011).  This presumption requires manifestation of the disease to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  § 3.307(a)(6)(iii).  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 555 U.S. 1149 (2009).  

The Veteran has a diagnosis of prostate cancer and he claims that this disorder should be service-connected due to herbicide exposure based on two theories: 1) he was exposed to herbicide while serving in Thailand and/or 2) he visited Vietnam during a plane layover in Vietnam on the way to and from serving in Thailand.  Under either theory, the Veteran asserts he should get the benefit of the presumption for prostate cancer associated with exposure for herbicide.  

The Board will first address the Veteran's assertion that he was in Vietnam in service.  The first question in this regard is whether the Veteran had visitation or "set foot" in Vietnam.  The Veteran is competent to state that he did set foot in Vietnam, but his testimony must be weighed against the other evidence of record.  Caluza, 7 Vet. App. 498; Bardwell, 24 Vet. App. 36.  The Veteran's service personnel records contain a chronological list of assignments, which includes Thailand but not Vietnam; his foreign service record shows service in Thailand (12 months) and Germany (34 months) only.  February 1966 orders describing travel from Thailand to the United States do not confirm any Vietnam stopover; although the Veteran asserted he flew on a commercial flight from Vietnam (see March 2009 statement), these orders indicate he was to fly with the Military Air Transport Service (MATS).  

The Veteran's DD Form 215 reflects that he received the Vietnam Service Medal and Vietnam campaign medal with device which is commendable, but these medals are not indicative of actual service on the landmass of Vietnam or inland waterways.  See Haas, 525 F.3d 1168.  As detailed above, the AOJ requested information from PIES; NARA; JSRRC; DPRIS; and asked the library collection for Pan Am for flight information.  No evidence showed the Veteran had visitation in Vietnam.  

In addition to the possible MATS and commercial flight inconsistency, the Veteran stated at the hearing that his flight number was on his orders for his initial flight.  (Transcript, p 6.)  Such orders are not included in the service personnel record and have not been submitted by the Veteran.  A search was attempted anyway to determine the flight path of flight Pan Am 1 on April 28, 1965 but failed to yield any information.  The orders of record make no mention of a stopover in the Republic of Viet Nam when entering or leaving Thailand.  In consideration of the overall evidence, the Board finds no credible evidence that the Veteran was in the Republic of Viet Nam and that a preponderance of the evidence is against a finding that the Veteran had visitation in Vietnam.  The presumption of herbicide exposure is not applied here.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Regarding the assertion that the Veteran was exposed to herbicide in Thailand, the RO manual or M21-1MR states that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties put them on or near perimeters of Thailand military basis.  See M21-1MR, Part IV, subpart ii (2)(C)(10)(q).  The RO manual explains that the Department of Defense (DoD) has informed VA that there was only limited testing of tactical herbicides at Pranburi Military Reservation near Pranburi, Thailand, from April 2, 1964, through September 1964.  See Memorandum of Record, M21-1MR, Part IV, subpart ii (2)(C)(10)(r).  Here, the Veteran was in Thailand from April 1965 to April 1966 (see Record of Assignments).  

Other than the 1964 testing, DoD has confirmed that herbicides were not used or stored in Thailand.  DoD further informed VA that no tactical herbicides (such as Agent Orange) were used within base perimeters in Thailand and only commercially available pesticides were used sporadically in those locations.  See M21-1MR, Part IV, subpart ii (2)(C)(10)(q).  The RO manual explains that development should be undertaken to determine if a veteran alleging exposure to herbicides served in Thailand during the Vietnam era at one of the Royal Thai Air Force Bases; one of the listed bases is Korat, where personnel records showed the Veteran served.  The next step is to determine if a veteran worked in security or near the air base perimeter as shown by evidence of daily work duties, personnel records or other credible evidence.  

Here, the Veteran's military occupational specialty (MOS) was not in security and no perimeter duty is confirmed.  At the December 2009 DRO hearing, the Veteran said his MOS was long range communications (DRO Transcript, p 2), a fact confirmed by his personnel records.  He said that the facility he worked in was not anywhere near perimeter fence at the base.  Id.  He believed that Agent Orange was used to knock down foliage around where he worked (DRO Transcript, P 3).  The only time he came in close contact with the entrances or exits to the base and perimeter fences was when he was at the officers club.  Id.  He said he remembered spraying going on around his barracks, but did not remember perimeter fences; it was an open area all the time except for the front gate guard.  (Transcript, p 4.)  

The Board finds the facts show Veteran was not near the air base perimeter on a regular basis because he did not have security duty and essentially stated he was rarely near the perimeter.  As a result, the next step for the RO is to place in the file a Memorandum of Record and to provide a search request to the service department archive.  Here, such a search was negative in February 2012, December 2010, and February 2010.  Additionally, unit history information from NARA did not reveal use of herbicides; the 55th Signal Company unit history mentioned beautification projects (parking lots, company signs, paint up and fix up programs) but did not indicate that herbicides were used.  

The Board also finds that the Veteran's belief that Agent Orange was sprayed in places other than the perimeter in Thailand is not credible in light of the fact that DoD has researched the use of tactical herbicides and concluded the only place they were used was Pranburi.  The unit records in this case also do not confirm usage.  As a result, the Board finds that service connection cannot be granted on a special consideration basis via the RO manual.  M21-1MR, Part IV, subpart ii (2)(C)(10)(q).  

The Veteran is not precluded from establishing service connection with proof of direct causation even if a presumption is not applicable.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); See also McCartt v. West, 12 Vet. App. 164, 167 (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).  

As stated the Veteran has a present disability (the residuals of prostate cancer) however, service treatment records are negative for symptoms, treatment or diagnoses of this disability.  There is also no competent evidence in the file directly relating the prostate cancer to service; the Veteran stated in his September 2008 claim that his disability began in July 2008 and there is no other evidence in the file relating the disability to service.  The Board finds that service connection on a direct basis is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

The Board finds that on a direct and presumptive basis, the preponderance of the evidence is against the claim for service connection for prostate cancer and its residuals.  The reasonable doubt doctrine is not for application and the claim is denied.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  



ORDER

Service connection for prostate cancer and its residuals is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


